Exhibit 10.1

[gh4lcri53qjq000001.jpg]

 

 

March 29, 2019

 

 

 

 

Dear Christian,

 

On behalf of Alkermes, Inc., I am pleased to offer you the position of Senior
Vice President, Sales & Marketing, in the Sales Management 10-133 department,
reporting to Jim Robinson, President and Chief Operating Officer. This is a full
time exempt position and will be located in Waltham, MA.

This letter, and its accompanying documents, confirms the terms of the offer.

 

Base Pay:

Your starting annual salary will be $475,000, subject to applicable taxes and
withholdings. You will be paid bi-weekly.

 

Annual Bonus:

 

 

 

 

You will be eligible to participate in the 2019 General Performance Pay Plan.
Your annual Performance Pay target will be 50%. Your actual Performance Pay will
be based on individual and company performance. You must be actively employed by
Alkermes on the date the bonus is paid to receive a Performance Pay bonus.

 

Sign On Bonus:

You will receive a sign-on bonus of $400,000 (“First Sign-on Bonus”). This is a
one-time payment that is considered wages and is therefore subject to
supplemental income tax rates. The First Sign-on Bonus should be paid within
thirty (30) days of your start date.

 

You will receive a second sign-on bonus of $200,000 (“Second Sign-on Bonus”).
This is a one-time payment that is considered wages and is therefore subject to
supplemental income tax rates. The Second Sign-on Bonus should be paid within
thirty (30) days of your one-year anniversary date.

 

The First Sign-on Bonus and Second Sign-on Bonus shall be subject to certain
payback terms which are outlined in the Sign-On Bonus Payback Agreement which
will be provided to you and must be executed before either bonus can be paid to
you.

 

Former Employer

Reimbursement:

You will receive a separate sign-on amount up to $360,000 (net amount), which is
contingent upon and limited to the amount of reimbursement to your former
employer, if any, that you are required to pay to your former employer (the
“Former Employer Reimbursement”).  The payback terms of the Former Employer
Reimbursement are outlined in the Former Employer Reimbursement Agreement, which
will be provided to you and which must be executed before the Former Employer
Reimbursement can be paid to you.

 

Equity Participation:

Subject to approval by the Compensation Committee of the Board of Directors of
Alkermes plc, you will be granted a ten (10) year stock option exercisable for
50000 shares of Alkermes plc ordinary shares and a grant of 14000 Restricted
Stock Units.  The Compensation Committee generally meets once per month to
approve grants for employees who began employment at the company during the
previous month. The stock option and restricted stock unit grants will be
subject to the terms and conditions of the applicable Alkermes plc equity plan.
The price of the option will be the closing price of the stock on the date of
grant.  The stock option grant and the restricted stock unit grant will each
vest ratably over four (4) years on the anniversary of the grant date, provided
that you remain employed by an Alkermes plc affiliated company.  You will
receive notice of your equity award grant via Alkermes/Merrill Lynch’s Benefits
On-line system.  Information regarding your equity grant including the grant
award certificate can also be found in the Alkermes/Merrill Lynch’s Benefits
On-line system and in the applicable Alkermes plc equity plan.  In the event you
cease to be employed by an Alkermes plc affiliated company, vesting of the
equity grants shall cease.  We will provide you with a copy of the Alkermes plc
equity plan from which your equity grant was made for complete details.

Page 1 of 3

 

--------------------------------------------------------------------------------

[gh4lcri53qjq000001.jpg]

 

Relocation:

 

As part of this offer, you may be eligible for Alkermes’ relocation benefits
provided you meet all program qualification requirements. Enclosed is a summary
of your relocation benefits. Upon accepting this offer of employment, and upon
your successful completion of all aspects of the Alkermes pre-employment
screening processes, your Human Resources representative will arrange for a
relocation counselor to begin your relocation process. In the interim period, do
not contact or initiate any relocation related services including, but not
limited to, real estate agents, mortgage companies and household goods moving
services. Relocation services initiated outside of our relocation program may
not be covered and could therefore result in the forfeiture of certain benefits.
Additionally, should you voluntarily terminate your employment with Alkermes
within twelve (12) months from your effective start date, you acknowledge by
accepting this offer that you will be required to reimburse Alkermes all or part
of the expenses paid on to you or on your behalf associated with your
relocation, as outlined in the Relocation Payback Agreement that you will be
required  to sign upon the initiation of your relocation benefits.

 

Vacation:

In addition to location specific paid holidays, you are entitled to 3 weeks of
annual vacation. During this year, your vacation allotment will be prorated in
accordance with Alkermes policy.

 

Benefits:

You will also be eligible to participate in the Alkermes benefits program as
described in the accompanying Decision Guide. Medical, Dental, and Vision
coverage will begin on your start date. Complete details and enrollment
information will be included with your New Employee Welcome Packet.

 

Offer Contingencies:

This employment offer is contingent upon successful completion of all aspects of
the Alkermes pre-employment screening process. This process includes the
verification of information you will provide to us for a background check.

 

Background Verification

Process:

 

This process will verify the information you have provided concerning your prior
employment and education. As Alkermes is concerned with the security of our
customers, employees, business partners and the general public, we will perform
a criminal history check to determine whether you have criminal convictions of
record and to verify your identity. For positions within our Finance department,
a credit check will also be performed.

 

Employment Eligibility Verification

 

Please note that all persons in the United States are required to complete an
Employment Eligibility Verification Form on the first day of employment and
submit an original document or documents that establish identity and employment
eligibility within three (3) business days of employment.

 

 

For your convenience, HireRight will be sending you an electronic vision of the
Form I -9. You will need to complete Section 1 through HireRight on or before
your first day of work. You will need to present original document(s) of your
choice as listed on the HireRight site on your first day.

 

 

Alkermes participates in the E-Verify program. E-Verify is a Social Security
Administration/Department of Homeland Security program which allows employers to
electronically verify each new employee’s work authorization using information
provided on Form I-9. The verification process will occur within three (3)
business days of employment. If you would like further information regarding
E-Verify, please contact Alkermes Human Resources department.

 

Page 2 of 3

 

--------------------------------------------------------------------------------

[gh4lcri53qjq000001.jpg]

 

Proprietary Information,

No Conflicts:

 

 

You agree to execute the Company’s standard Employee Agreement With Respect to
Inventions and Proprietary Information and Non-Solicitation and to be bound by
all of the provisions thereof. A copy is enclosed with this letter. You hereby
represent that you are not presently bound by any employment agreement,
confidential or proprietary information agreement or similar agreement with any
current or previous employer that would impose any restriction on your
acceptance of this offer or that would interfere with your ability to fulfill
the responsibilities of your position with the Company.

 

Employment Period:

This letter, and its accompanying documents, set out the complete terms of our
offer of employment but are not intended as, and should not be considered, a
contract of employment for a fixed period of time. If you accept this offer of
employment with the Company, you accept that your employment is at-will, which
means that you or Alkermes are free to end the employment relationship at any
time, with or without cause.

 

 

Christian, all of us here at Alkermes are very enthusiastic about the prospect
of you joining the Company and have the highest expectation of your future
contributions.

 

Please indicate your acceptance of the foregoing with your signature, and return
all completed documents to the Company no later than April 8, 2019. After that
date, the offer will lapse.  Once signed by you, this letter, together with the
documents referred to herein, will constitute the complete agreement between you
and Alkermes regarding employment matters and will supercede all prior written
or oral agreements or understandings on these matters.  

 

Best Regards,

 

[gh4lcri53qjq000004.jpg]

 

Peter Mello

Director, Talent Acquisition, Human Resources

Alkermes, Inc.

 

The foregoing is signed and accepted as of the date indicated below by:

 

Christian Todd Nichols

 

3/29/19

Candidate Name

 

Date

 

 

 

Page 3 of 3

 